         Case 7:19-cv-08403-VB Document 14-1 Filed 10/15/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN KUHL,
                                                                  AFFIRMATION OF SERVICE
                                      Plaintiff,

            -against-
                                                                     CASE NO. 19-CV-8403-VB
U.S. BANK TRUST NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY
AS OWNER TRUSTEE FOR LEGACY MORTGAGE
ASSET TRUST 2018GS-1; MTGLQ INVESTORS, LP;
and RUSHMORE LOAN MANAGEMENT SERVICES
LLC,

                                       Defendants.

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF DUTCHESS )

       I, Érina Fitzgerald, Esq., being duly sworn, deposes and says: I am not a party to the action,
I am over 18 years of age, and I reside in Dutchess County, New York.

       On October 15, 2019, I served the within copy of the Notice of Appearance by depositing
true copies thereof enclosed in a post-paid envelope, by first class mail in an official depository
under the exclusive care and custody of the U.S. Postal Service within the State of New York,
addressed to the following persons at the last known address set forth below:

 Plaintiff:                                        Defendant:
 Jonathan Kuhl                                     MTGLQ Investors, LP
 115 South Quaker Lane                             c/o Nelson Mullins Riley & Scarborough, LLP
 Hyde Park, NY 12538                               50 N. Laura Street, Suite 4100
                                                   Jacksonville, FL 32202




Sworn to this 15th day of October, 2019                 /s/ Érina Fitzgerald
                                                        ÉRINA FITZGERALD
